Citation Nr: 1038304	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  08-19 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for shifting of upper and lower 
teeth due to pulling of wisdom teeth.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from March 1999 to September 
2002.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a December 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
Veteran's claim of entitlement to service connection for shifting 
of upper and lower teeth due to pulling of wisdom teeth.

In July 2010, the Board remanded to afford the Veteran a 
videoconference hearing pursuant to her request.  In September 
2010, the Veteran left a voicemail recording with her 
representative indicating that she was cancelling her 
videoconference hearing scheduled for the next day.  Thus, there 
is compliance with the Board's remand instructions.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (noting that where the 
remand orders of the Board are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance).  
Additionally, under these circumstances, the regulations consider 
the hearing request to have been withdrawn.  38 C.F.R. § 20.702 
(2010).  


FINDINGS OF FACT

1.  The records does not show that the Veteran lost any teeth 
during service as a result of dental trauma to include as a 
result of loss of substance of the body of the maxilla or 
mandible due to trauma or disease such osteomyelitis.  

2.  The Veteran was discharged from service in September 2002.

3.  The Veteran's certificate of discharge or release bears a 
certification that she was not provided a complete dental 
examination and all appropriate dental treatment within 90 days 
prior to his discharge or release.

4.  There is no indication that she was provided written notice 
of the eligibility requirements for VA outpatient dental 
treatment at the time of her discharge.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental disability 
for purposes of payment of disability compensation have not been 
met. 38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002); 38 C.F.R. §§ 
3.317, 3.381, 4.150, 17.161 (2009).

2.  The Veteran is eligible for VA outpatient dental treatment on 
a one-time completion basis.  38 U.S.C.A. § 1712 (West 2002); 38 
C.F.R. §§ 3.381, 17.161 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran was furnished with a letter notifying her of 
the VCAA as it applies to her claim in October 2007. 

With regard to the Veteran's dental claim, as explained below, 
the pertinent facts are not in dispute and the law is 
dispositive.  Consequently, there is no additional evidence that 
could be obtained to substantiate the claim for service 
connection for this disability, and no further action is required 
to comply with the VCAA or the pertinent implementing regulation.  
See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 
5-2004 (June 23, 2004).

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claims were 
insignificant and non prejudicial to the Veteran.  Accordingly, 
the Board will address the merits of the claim.

Analysis

The Veteran is claiming service connection for a dental disorder 
which is the shifting of her teeth following extraction of her 
wisdom teeth during active duty.  She has further indicated that 
had she known of the possibility of her teeth shifting, she may 
not have had her wisdom teeth extracted.  

Service treatment records show that in April 2000, the Veteran's 
teeth numbers 1, 16, 17, and 32 were extracted and the Veteran 
was given convalescent leave for 72 hours.  In November 2000, she 
was prescribed a simple Hawley orthodontic retainer.  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection of dental conditions will be established under 
these circumstances:

(a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will 
be considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in Sec. 17.161 of this chapter.   

(b) The rating activity will consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active 
service.  When applicable, the rating activity will 
determine whether the condition is due to combat or other 
in-service trauma, or whether the veteran was interned as a 
prisoner of war.  

(c) In determining service connection, the condition of 
teeth and periodontal tissues at the time of entry into 
active duty will be considered. Treatment during service, 
including filling or extraction of a tooth, or placement of 
a prosthesis, will not be considered evidence of 
aggravation of a condition that was noted at entry, unless 
additional pathology developed after 180 days or more of 
active service.   

(d) The following principles apply to dental conditions 
noted at entry and treated during service:  

(1) Teeth noted as normal at entry will be service- 
connected if they were filled or extracted after 180 
days or more of active service.  

(2) Teeth noted as filled at entry will be service-
connected if they were extracted, or if the existing 
filling was replaced, after 180 days or more of active 
service.  

(3) Teeth noted as carious but restorable at entry 
will not be service-connected on the basis that they 
were filled during service.  However, new caries that 
developed 180 days or more after such a tooth was 
filled will be service- connected.  

(4) Teeth noted as carious but restorable at entry, 
whether or not filled, will be service-connected if 
extraction was required after 180 days or more of 
active service.  

(5) Teeth noted at entry as non-restorable will not be 
service-connected, regardless of treatment during 
service.  

(6) Teeth noted as missing at entry will not be 
service connected, regardless of treatment during 
service.  

(e) The following will not be considered service-connected 
for treatment purposes:  

(1) Calculus;  

(2) Acute periodontal disease;  

(3) Third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active 
service, or was due to combat or in-service trauma; 
and  

(4) Impacted or malposed teeth, and other 
developmental defects, unless disease or pathology of 
these teeth developed after 180 days or more of active 
service.  

(f) Teeth extracted because of chronic periodontal 
disease will be service-connected only if they were 
extracted after 180 days or more of active service.  

38 C.F.R. § 3.381.

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C. 1712(b) 
and 38 CFR 17.93 to the extent prescribed and in accordance with 
the applicable classification and provisions set forth in this 
section.  

(a) Class I.  Those having a service-connected compensable 
dental disability or condition, may be authorized any 
dental treatment indicated as reasonably necessary to 
maintain oral health and masticatory function. There is no 
time limitation for making application for treatment and no 
restriction as to the number of repeat episodes of 
treatment.  

(b) Class II.  (1)(i) Those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at time of discharge or release from 
active service, which took place after September 30, 1981, 
may be authorized any treatment indicated as reasonably 
necessary for the one-time correction of the service-
connected noncompensable condition, but only if:  (A) They 
served on active duty during the Persian Gulf War and were 
discharged or released, under conditions other than 
dishonorable, from a period of active military, naval, or 
air service of not less than 90 days, or they were 
discharged or released under conditions other than 
dishonorable, from any other period of active military, 
naval, or air service of not less than 180 days;  (B) 
Application for treatment is made within 180 days after 
such discharge or release.  (C) The certificate of 
discharge or release does not bear a certification that the 
veteran was provided, within the 90-day period immediately 
before such discharge or release, a complete dental 
examination (including dental X-rays) and all appropriate 
dental treatment indicated by the examination to be needed, 
and  (D) Department of Veterans Affairs dental examination 
is completed within six months after discharge or release, 
unless delayed through no fault of the veteran.  (ii) Those 
veterans discharged from their final period of service 
after August 12, 1981, who had reentered active military 
service within 90 days after the date of a discharge or 
release from a prior period of active military service, may 
apply for treatment of service-connected noncompensable 
dental conditions relating to any such periods of service 
within 90 days from the date of their final discharge or 
release.  (iii) If a disqualifying discharge or release has 
been corrected by competent authority, application may be 
made within 90 days after the date of correction.  (2)(i) 
Those having a service-connected noncompensable dental 
condition or disability shown to have been in existence at 
time of discharge or release from active service, which 
took place before October 1, 1981, may be authorized any 
treatment indicated as reasonably necessary for the one-
time correction of the service-connected noncompensable 
condition, but only if:  (A) They were discharged or 
released, under conditions other than dishonorable, from a 
period of active military, naval or air service of not less 
than 180 days.  (B) Application for treatment is made 
within one year after such discharge or release.  (C) 
Department of Veterans Affairs dental examination is 
completed within 14 months after discharge or release, 
unless delayed through no fault of the veteran.  (ii) Those 
veterans discharged from their final period of service 
before August 13, 1981, who had reentered active military 
service within one year from the date of a prior discharge 
or release, may apply for treatment of service- connected 
noncompensable dental conditions relating to any such prior 
periods of service within one year of their final discharge 
or release.  (iii) If a disqualifying discharge or release 
has been corrected by competent authority, application may 
be made within one year after the date of correction.  

(c) Class II (a). Those having a service-connected 
noncompensable dental condition or disability adjudicated 
as resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  

(d) Class II(b). Those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period 
of less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service- 
connected dental condition or disability.  

(e) Class II(c). Those who were prisoners of war for 90 
days or more, as determined by the concerned military 
service department, may be authorized any needed dental 
treatment.  

(f) Class IIR (Retroactive).  Any veteran who had made 
prior application for and received dental treatment from 
the Department of Veterans Affairs for noncompensable 
dental conditions, but was denied replacement of missing 
teeth which were lost during any period of service prior to 
his/her last period of service may be authorized such 
previously denied benefits under the following conditions:  
(1) Application for such retroactive benefits is made 
within one year of April 5, 1983.  (2) Existing Department 
of Veterans Affairs records reflect the prior denial of the 
claim. All Class IIR (Retroactive) treatment authorized 
will be completed on a fee basis status.  

(g) Class III.  Those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions which, in sound professional judgment, are 
having a direct and material detrimental effect upon the 
associated basic condition or disability.  

(h) Class IV. Those whose service-connected disabilities 
are rated at 100% by schedular evaluation or who are 
entitled to the 100% rate by reason of individual 
unemployability may be authorized any needed dental 
treatment.  

(i) Class V. A veteran who is participating in a 
rehabilitation program under 38 U.S.C. chapter 31 may be 
authorized such dental services as are professionally 
determined necessary for any of the reasons enumerated in 
Sec. 17.47(g).  

(j) Class VI.  Any veterans scheduled for admission or 
otherwise receiving care and services under chapter 17 of 
38 U.S.C. may receive outpatient dental care which is 
medically necessary, i.e., is for dental condition 
clinically determined to be complicating a medical 
condition currently under treatment.  

38 C.F.R. § 17.161.

As an initial matter, the Board observes that service connection 
for treatment purposes for third molars or impacted or malposed 
teeth is precluded unless disease or pathology of the teeth 
developed after 180 days or more after service.  In the present 
case, the Veteran sought treatment for painful wisdom teeth more 
than a year after her entry into active duty.  Accordingly, an 
award of service connection for treatment purposes is not 
precluded as a matter of law in this case.  

Turning to the merits of the case, the Veteran is actually 
claiming service connection for a dental disorder that would be 
rated as noncompensable under rating schedule.  With respect to 
service connection for missing teeth, the regulations governing 
dental claims make a fundamental distinction between 
"replaceable missing teeth," see 38 C.F.R. § 3.381(a), and 
teeth lost as a result of loss of substance of body of maxilla or 
mandible due to trauma or disease such as osteomyelitis.  See 38 
C.F.R. § 4.150;  Simington v. West, 11 Vet. App. 41, 44 (1998).  
The record does not reflect, nor has the Veteran alleged, that 
the problems with her wisdom teeth during service resulted from 
trauma or disease such as osteomyelitis.  Absent a demonstration 
of dental trauma, service connection may be considered solely for 
the purpose of determining entitlement to dental examinations or 
outpatient dental treatment.  See also Woodson v. Brown, 8 Vet. 
App. 352, 354 (1995).  The regulations cited above provide that 
service connection for replaceable missing teeth will be 
established for treatment purposes only.  

The record shows that the Veteran applied for service connection 
for a dental disability in September 2007, over 180 days 
following her discharge from service in September 2002.  Review 
of the record does not, however, reveal any evidence showing that 
the Veteran signed a certification that she was given a written 
explanation of the eligibility requirements for VA outpatient 
dental treatment.  As such, although she is not shown to have 
applied for dental treatment within 180 days of her discharge 
from service, she is found eligible for VA dental treatment on a 
one-time completion basis.  Accordingly, and resolving all 
reasonable doubt in the Veteran's favor (see 38 U.S.C.A. § 
5107(b) and 38 C.F.R. § 3.102), the Board finds that eligibility 
for VA outpatient dental (Class II) treatment, on a one- time 
completion basis, is established.  See 38 C.F.R. § 17.161(b)(1).


ORDER

Service connection for shifting of upper and lower teeth due to 
pulling of wisdom teeth for the purpose of obtaining VA 
compensation is denied.  

Service connection for shifting of upper and lower teeth due to 
pulling of wisdom teeth for the purpose of obtaining VA 
outpatient dental treatment on a one-time completion basis is 
granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


